FILED
                           NOT FOR PUBLICATION
                                                                               APR 14 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FREDDY ANGEL TRUJILLO,                           No.   19-55262

              Petitioner-Appellant,              D.C. No.
                                                 2:17-cv-07188-ODW-JDE
 v.

RAYMOND MADDEN, Warden,                          MEMORANDUM*

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                            Submitted April 12, 2021**
                               Pasadena, California

Before: M. SMITH and IKUTA, Circuit Judges, and VRATIL,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
      California prisoner Freddy Angel Trujillo appeals the district court’s denial

of his habeas petition under 28 U.S.C. § 2254. We have jurisdiction pursuant to

§ 2253(a) and affirm.

      Like the district court, we decline to decide whether Trujillo’s claim is

procedurally barred because his “petition clearly fails on the merits.” Flournoy v.

Small, 681 F.3d 1000, 1004 n.1 (9th Cir. 2012). Applying de novo review, see

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018), the state trial court did not violate

Trujillo’s due process rights when it refused to sever the four counts because the

prosecution supported each conviction with strong evidence, and did not join a

relatively weak case with a stronger one, see Sandoval v. Calderon, 241 F.3d 765,

772 (9th Cir. 2000). Therefore, Trujillo has not shown that any “impermissible

joinder had a substantial and injurious effect or influence in determining the jury’s

verdict.” Davis v. Woodford, 384 F.3d 628, 638 (9th Cir. 2004) (quoting Sandoval,

241 F.3d at 772).

      AFFIRMED.




                                           2